Citation Nr: 1604597	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to a clothing allowance.


ATTORNEY FOR THE BOARD

A. Gibson












INTRODUCTION

The Veteran served on active duty from December 1992 to May 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky.


FINDING OF FACT

The Veteran's colostomy leaks on a daily basis causing irreparable staining to her clothing.


CONCLUSION OF LAW

The criteria are met for an annual VA clothing allowance.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.810 (2015); VHA Handbook 1173.15.


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to a clothing allowance if he or she: (1) "because of a service-connected disability," wears or uses a prosthetic or orthopedic appliance (including a wheelchair) that tends to wear out or tear his clothing; or, (2) uses medication that a physician has prescribed for a skin condition "due to a service-connected disability" that causes irreparable damage to the veteran's outer garments. 
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

The VHA Handbook, section 1173.15, clarifies that a clothing allowance may be authorized for veterans who have ileostomy and colostomy appliances or similar devices.

The Veteran asserts she is entitled to a clothing allowance because she has a colostomy, which does not cause damage to her clothing itself, but which frequently leaks.  The Board agrees that a clothing allowance is warranted in this situation, as permitted by the VHA Handbook.


ORDER

A clothing allowance is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


